IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 21, 2009
                                     No. 08-50943
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHNNY DELAROSA, also known as Juanillo De La Rosa,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-84-2


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Johnny Delarosa appeals the life sentence imposed following his guilty
plea conviction to conspiracy with intent to distribute five kilograms or more of
cocaine. Delarosa contends that his guilty plea must be set aside because he was
not adequately informed of the possible sentencing consequences of his guilty
plea. Specifically, he contends that the Government failed to adequately notify
him that it was going to use his prior 1985 California conviction for possession
of marijuana for sale to support an enhancement to life imprisonment. He

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50943

further asserts that the Government failed to notify him that it was going to
present evidence of a conspiracy involving 170 kilograms of cocaine in support
of a life sentence. He argues that the totality of the circumstances warrants the
withdrawal of his guilty plea.
      Delarosa’s assertions are not supported by the record. The Government
specifically advised Delarosa via indictment of the two convictions it planned to
use to support a life sentence enhancement upon conviction. See United States
v. Arnold, 467 F.3d 880, 886 (5th Cir. 2006). Further, as the district court noted
at the sentencing hearing, “[i]t’s preposterous that [Delarosa] states he had no
notice” of a life sentence when one reviews the rearraignment transcript. The
rearraignment transcript reveals that the district court advised Delarosa several
times that he was “pleading guilty under circumstances where [he was] going to
get life.” See United States v. Jones, 905 F.2d 867, 868-69 (5th Cir. 1990); United
States v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990). A review of the totality of
the circumstances in the instant case indicates Delarosa was adequately
informed of the possible sentencing consequences and that the district court did
not abuse its discretion in denying his motion to withdraw his guilty plea. See
United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003); United States v. Carr,
740 F.2d 339, 343-44 (5th Cir. 1984). Accordingly, the judgment of the district
court is AFFIRMED.




                                        2